Notice of Pre-AIA  or AIA  Status
                                                                                                                                                                                                                   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 10/20/2022 has been entered.

Claim Rejection - 35 U.S.C. 112(b)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, line 19, “said elongated flexible fibers” has no clear antecedent basis.  The phrase should read --said elongated fibers--.  Note lines 11-12 of the claim. 
           (2) In claim 5, line 7, “a said flexible scrim” is indefinite and should be changed to --said flexible scrim--.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2503555.
          Regarding claim 1, GB ‘555 discloses a discloses a rope severing guard apparatus (10) comprising:
          a body (11,12), said body (11,12) having a first side surface (S1, see Fig.3 as annotated below) formed of flexible material (i.e. yarns 14,15, see page 7, lines 28-29 and Fig.6) and a second side surface (S2) formed of said flexible material (14,15) opposite the first side surface (S1);


    PNG
    media_image1.png
    409
    958
    media_image1.png
    Greyscale

          an interior cavity (21) formed between said first side surface (S1) and said second side surface (S2);
          said interior cavity (21) extending for a length in-between a first end (E1, see Fig.5 as annotated below) of said flexible body (11,12) and a second end (E2) of said flexible body (11,12);
 
    PNG
    media_image2.png
    438
    762
    media_image2.png
    Greyscale

          said interior cavity (21) filled with a plurality of elongated fibers (see page 11, line 30 to page 12, line 2); 
          said body (11,12) positionable to a folded configuration;
          said body (11,12) in said folded configuration forming a passage (P, see annotated Fig.5) running therethrough, from the first end (E1) of said body (11,12) to the second end (E2) of said body (11,12);  
         said passage (P) configured for positioning of a rope; and 
         said elongated fibers positioned in said interior cavity (21) when placed in a communication with a moving cutting chain of a chainsaw which has severed said flexible material (14,15) forming the first side surface (S1) of the second side surface (S2) of said body (11,12), forming one or a plurality of clogging engagements with said cutting chain, whereby each of said clogging engagement prevents further movement of said cutting chain (note page 11, line 30 to page 12, line 2).   

Remarks
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of the above new ground(s) of rejection. 

Indication of Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724